Citation Nr: 1010981	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from February 7, 2005 to 
February 10, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 determination by the VAMC.  

The Veteran, sitting at the RO, testified at a hearing before 
the undersigned Veterans Law Judge in May 2009.  

In October 2009, the Board remanded the claim to the VAMC for 
further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

In this case, the VAMC did not fully comply with the Board's 
October 2009 remand instructions, which directed the VAMC to 
obtain all records dealing with the adjudication of the 
Veteran's claim.  The remand instructed the VAMC to: 

[P]rovide all records dealing with its 
adjudication of the Veteran's claim for 
reimbursement, including any referable to 
a medical opinion by the "Chief Medical 
Officer" and any other administrative 
document addressing the partial payment 
of his medical expenses for February 7, 
2005.  The Veteran's payment of a portion 
of the hospital billing should be 
reflected in these records.  

The Board agrees with the Veteran's representative that such 
pertinent documents were not associated with the Veteran's 
claims file as requested.  See the March 2010 Informal 
Hearing Presentation.  Accordingly, an additional remand to 
obtain these records is needed.  See Stegall, supra.  

Additionally, in this case, the VAMC denied the appellant's 
claim on the basis that his medical condition had stabilized 
on February 7, 2005.  The VAMC, however, did not properly 
address whether VA facilities were feasibly available for 
care, such that transfer to a VAMC could have been safely 
accomplished.  

It is not clear from the record whether a bed was available 
at the nearest VA facility to receive him.  In this regard, 
the Board notes a February 10, 2005 correspondence in which 
the author indicated she spoke with the Veteran the day prior 
(or February 9, 2005) and "there was [sic] no beds available 
for transfer."  The Board therefore finds that further 
development is necessary.  

On remand, the question of whether a VA facility with 
sufficient bed space and appropriate treating capability was 
feasibly available to the Veteran must be answered.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide all records 
dealing with the adjudication of the 
Veteran's claim for reimbursement, 
including any referable to a medical 
opinion by the "Chief Medical Officer" 
and any other administrative document 
addressing the partial payment of his 
medical expenses for February 7, 2005.  
The Veteran's payment of a portion of the 
hospital billing should be reflected in 
these records.  

2.  The VAMC should take necessary efforts 
to document whether a VA facility suitable 
for treating the Veteran's medical 
condition was feasibly available.  In so 
doing, obtain any VA records 
(administrative records, social work 
records, contact reports, etc.) pertaining 
to any attempt to transfer the Veteran to 
the Tampa VAMC from Winter Haven Hospital 
in February 2005.  In addition, any 
records reflecting the availability of 
beds at the Tampa VAMC from February 7, 
2005 to February 10, 2005 should also be 
obtained and associated with the file.  

3.  To help avoid future remand, the VAMC 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the VAMC must 
readjudicate the issue on appeal, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the VAMC must furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


